Name: Council Decision (CFSP) 2015/2249 of 3 December 2015 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe
 Date Published: 2015-12-04

 4.12.2015 EN Official Journal of the European Union L 318/38 COUNCIL DECISION (CFSP) 2015/2249 of 3 December 2015 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2014, the Council adopted Decision 2014/486/CFSP (1) on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine). (2) On 17 November 2014, by means of Decision 2014/800/CFSP (2), the Council decided to launch EUAM Ukraine on 1 December 2014 and to amend Decision 2014/486/CFSP in order to provide EUAM Ukraine with a financial reference amount for the period until 30 November 2015. (3) Decision 2014/486/CFSP should be amended to provide for a financial reference amount for the period from 1 December 2015 to 30 November 2016. (4) Furthermore, Decision 2014/486/CFSP should be amended to extend the mandate of EUAM Ukraine by one year, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/486/CFSP is hereby amended as follows: (1) In Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2015 to 30 November 2016 shall be EUR 14 400 000.. (2) In Article 19, the second paragraph is replaced by the following: It shall apply until 30 November 2017.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 December 2015. Done at Brussels, 3 December 2015. For the Council The President F. BRAZ (1) Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 217, 23.7.2014, p. 42). (2) Council Decision 2014/800/CFSP of 17 November 2014 launching the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) and amending Decision 2014/486/CFSP (OJ L 331, 18.11.2014, p. 24).